PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/769,515
Filing Date: February 18, 2013
Appellant(s): Singhal, Tara Chand



__________________
Singhal, Tara Chand (Pro Se)
					For Appellant

EXAMINER’S ANSWER







This is in response to the appeal brief filed January 04, 2021.

(I) DISCUSSION OF BACKGROUND AND SUMMARY OF INVENTION
	The present application is in the field of displaying digital advertisements for a determined period of time such that brand awareness is maintained and the ads do not cause viewer irritability. As noted in the Appeal Brief section "(5) SUMMARY OF CLAIMED SUBJECT MATTER" sub-section "BACKGROUND" (also present in the as-filed specification) presently the advertisements
	"The use of digital media is evolving. At one time banner ads on web pages were very popular. However, their effectiveness has been very low as people ignore them. Then the advertisers tried placement of advertisement on margins of a webpage because as a viewer scrolled the webpage the viewer was forced to see these ad images on the margins. This form of advertising also has proven to be not very effective.

	To overcome the limitations of the advertisement on web pages as described above, recently the advertisers have come up with a different approach. In this approach, the advertisers place an advertising image in the middle of the digital content on a web page. Recently this form of ad placement on web pages has become a very common approach in the news stories and web pages of magazines and newspapers.

	In this form of advertising, the ad image that is placed in the middle of webpage to obscure the underlying digital content and the ad image has to be closed by the viewer by finding a click to close button. Many times the click to close button is tiny and not easy to find in a hurry. 
	
	In the alternative, without having to click the ad image to close, the ad image disappears after so many seconds on its own. That period is usually close to five seconds. These ads are irritating to the viewer for having distracted them from viewing the content. Over time they may also prove to be less effective like the banner and margin ads on a webpage.
	
	The problem is further compounded by the smart phone devices which have limited display screen sizes and where the web pages were developed for standard screen sizes that are commonly used in laptop and desktop computers.

	Hence it is the objective of the embodiments herein to have different forms of advertising suitable for digital media that does not irritate the customer and yet is effective in carrying the company message to their customers."

SUMMARY" (also present in the as-filed specification) the Appellant sets forth a solution which employs the known obscuring techniques and displaying ads for a period which is usually five seconds that cause "irritability" to viewers (as set forth in the "SUMMARY" above) down to ranges such as 0 to 0.7-3.5 seconds which appears to be based on research finding, note 
	"Measuring the Intrusiveness of Advertisement: Scale Development and Validation", by Hairong Li, Steven M. Edwards, and Joo-Hyun Lee, Journal of Advertising, Volume XXXI, Number 2, Summer 2002, illustrates in some detail the intrusiveness and the irritability of ads to a viewer." This is further, apparent from "The advertising image substantially obscures the digital content from being viewed and removes the image from the display after a time threshold, thus enabling the digital content to be viewed. Thus the viewer would know that the requested digital content has been received and is being displayed on their device.

	The digital content is substantially obscured when the viewer can discern that there is an underlying document, web page, a book or an image underneath the ad image, but they are unable to make use of it by viewing it for reading or being displayed images.

	In some embodiments, the image is displayed for a time threshold that is programmed to a time period that is equal to or less than 3.5 seconds and the viewing of the image cannot be bypassed until the expiry of the time threshold. Such a period of 3.5 seconds or less is believed to be short enough that minimizes the irritation of the viewer.

	In some embodiments, the image is displayed for a time threshold that is programmed to be a time period that is equal to or less than 2.9 seconds and the viewing of the image cannot be bypassed until the expiry of the time threshold. Such a period of 2.9 seconds or less is believed to be short enough that minimizes the irritation of the viewer and at the same time makes an impression on the viewer's mind. 

	It is believed that the viewer irritability starts somewhere between 3 and 4 seconds, where a 3 second duration ad is not irritable, and a 4 second or more duration ad is considered irritating. Therefore, time duration of 3.5 seconds or less is a safe maximum level to avoid irritation of the viewer. It is believed that in such a short time for a viewer, the viewer mentally does not have time to build resentment against the advertisement and the advertised brand or product. 

	As a matter of reference, an image in a slide show is shown for a period around five seconds. While such a long time is considered adequate for a slide show, when used for an advertisement on a digital media when the ad obscures the digital content it is believed to be irritating to the viewer and is resented. That may have the potential of harming the brand name in the viewer's mind."
BACKGROUND" it appears that the techniques such as obscuring and displaying ads for a specific duration to display ads are known per the Appellant's own BACKGROUND, and the Appellant from the "SUMMARY" sub-section, appears to be seeking a patent on a discovery, note "It is believed that the viewer irritability starts somewhere between 3 and 4 seconds, where a 3 second duration ad is not irritable, and a 4 second or more duration ad is considered irritating. Therefore, time duration of 3.5 seconds or less is a safe maximum level to avoid irritation of the viewer." which appears to be from a research article "Measuring the Intrusiveness of Advertisement: Scale Development and Validation", by Hairong Li, Steven M. Edwards, and Joo-Hyun Lee, Journal of Advertising, Volume XXXI, Number 2, Summer 2002, illustrates in some detail the intrusiveness and the irritability of ads to a viewer."
(II) Prosecution History 
The scope of the claims remains substantially similar since the Patent Board Decision of record October 21, 2019. Accordingly, the rejections have respectfully been maintained.
(III) Grounds of Rejection to be Reviewed on Appeal

Claim Rejections - 35 USC § 101
(1)	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.


Claim Rejections - 35 USC § 103
(2)	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1 - 2, 6 - 7, 9 -18, and 20 are rejected under pre-AIA  35 U.S.C. §
103(a) as being unpatentable over U.S. Patent Application Publication No. US 2010/0269030 to Dugonjic et al. (hereinafter Dugonjic), in view of United States Patent Application Publication No. US 2009/0177528 to Wu et al. (hereinafter Wu), and in view of U.S. Patent Application Publication No. US 2010/0175079 to Braun et al. (hereinafter Braun).  
Claim Rejections - 35 USC § 103

(3)	Claims 3, 4, and 5 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Dugonjic in view of Braun and further in view of Wu as applied to Claim 1 above and further in view of United States Patent Application No. US 2013/0073374 A1 to Heath hereinafter as Heath.
Claim Rejections - 35 USC § 103
(4)	Claims 8, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dugonjic in view of Braun and further in view of Wu as applied to Claim 1 and 14 above and further in view of United States Patent Application Publication No. US 2011/0075992 A1 to Mei, et al., referred to hereinafter as Mei.
(IV) Response to Appellant’s Arguments
Examiner's response to "1": The Appellant particularly argues against 35 U.S.C. 101 on pages 26-38 (pages 14-25 set forth overview and summary in which the Appellant appears to argue definition of abstract, displeasure with ever evolving 101 guidelines, and disagreement with previous board ruling). The Appellant particularly argues against claimed subject matter starting on pages 26-27 as follows:

“The claimed subject matter is not merely directed to a e-commerce system but to interaction between a human, a server and a client and is thus directed to the science of human factors, as has been highlighted below in claims 1 and 11.
The claims are not directed to abstract subject matter and even if directed to abstract subject matter, they do embody something significantly more, based on the following detailed arguments.
Under Alice, for a claim to be classified or categorized, as abstract or mental, requires all the method steps to be done by mental or being capable of being done mentally.
Therefore, first part of Alice test requires for a claim to be categorized as being abstract and that requires the claim elements being performed mentally and if not being performed mentally, capable of being performed mentally.”

Next, the Appellant argues that claims 1, 11, and 14 do not recite an abstract idea as the claim recitation does not apply to any of the abstract groupings as it is being implemented using additional elements, which amount to significantly more, for instance note on pages 28-31 (substantially similar arguments are repeated for claims 11 and 14 on pages 31-38) as follows:

“Each of these steps or elements of claim 1, as reproduced above, are not being performed mentally nor are capable of being performed mentally, as these steps are rooted in the technology of computer systems and specifically the technology of servers and clients.

Further, the claimed subject matter under Alice, does not classify as fundamental economic practice, certain methods of organizing human activity, an idea itself; and mathematical relationships/formulas.

The claimed subject matter is directed to dissemination and display of advertising data in online commerce using a global computer network using specific structures of a server and logic operating therein, with specific interfaces and specific database servers. These claim elements do not equate to "a fundamental economic practice", as that phrase is used and defined in Alice.



The claimed subject matter is directed to dissemination and display of advertising data in online commerce using a global computer network using specific structures of a server and logic operating therein, with specific interfaces and specific database servers. These claim elements do not equate to "as an idea itself", as that phrase is used and defined in Alice.

The claimed subject matter is directed to dissemination and display of advertising data in online commerce using a global computer network using specific structures of a server and logic operating therein, with specific interfaces and specific database servers. These claim elements do not equate to "mathematical relationships/formulas", as that phrase is used and defined in Alice.

Hence the subject matter is not Alice abstract. Hence, the subject matter is not
Alice abstract as not satisfying the definition of being abstract or an abstract idea.

Based on July 2015 Update: Interim 35 USC 101 Eligibility Guidance, Appendix I: Examples by the USPTO to the Examiners 
USPTO guideline example 23, claim 1 held eligible for reasons that the claim does not recite any mathematical concept or a mental process such as comparing or categorizing information that can be performed in the human mind, or by human using a pen and paper.

Accordingly as has been detailed above, the claim does not set forth or describe an abstract idea. Instead the claimed method is necessarily rooted to computer technology to overcome a problem specifically arising in on line advertising. The advertising server has CPUs, memory, display, communication interfaces and peripherals both for input of data and output of data and a display screen and thus is a digital machine.

This digital machine and its peripheral are programmed with a specific functionality to accomplish a specific purpose of online advertising; and thus is in a statutory category within the 35 USC §101 subject matter categories.

If the subject matter is not abstract, then the second part of the Alice two-part test is not even applicable. As has been demonstrated above, the subject matter of the claims cannot be considered Abstract under 35 USC 101 and Alice.

Claim as an ordered set of elements:
For reasons that would be unfathomable to any rational person, in spite of the arguments provided above, if the subject matter is considered abstract, then the subject matter also does has "something significantly more" than the routine and conventional  use of computers embodying an abstract idea.”

[The Appellant reproduces claim recitation on pages 30-31 and argues]

“This claim, as an ordered set of claim elements do amount to something significantly more. Same analysis is equally applicable to method analog claim 14. Hence claims 1 to 20 under USC 101 and under Alice are 35 USC 101 compliant.””

The Examiner addresses the above arguments against claim 1 (and substantially similar arguments against claims 11, 14) collectively as follows:
Thus, it is apparent from the foregoing arguments that the Appellant has performed improper analysis. Analysis of 35 U.S.C. 101 at the time this Appeal was filed is to be performed per 2019 PEG guidelines. 

Under step 2A Prong One analysis, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two analysis, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
Based on the above, it is clear what claim recitation is to be evaluated under each prong of step 2A. Accordingly, as argued under prong one, the Examiner finds the Appellant's arguments erroneous as they are in view of additional elements, again as noted above that inquiry takes place under prong two. Further, there is no correlation between cited Example 23 claim 1 and instant application as the facts of the instant application and Example 23 claim 1 are completely different as the inventions are completely different. Thus, the Appellant's argument in view of additional elements and Example 23 claim 1 are unpersuasive because in accordance with a proper Step 2A Prong One analysis the claims clearly recite an abstract idea of brand awareness advertising by temporarily or briefly obscuring a piece of content by displaying or overlaying brand awareness advertising on the piece of content, which is certain methods of organizing human activity. The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
	Next, under Step 2A Prong Two, abstract idea of brand awareness advertising by temporarily or briefly obscuring a piece of content by displaying or overlaying brand awareness advertising on the piece of content, which is certain methods of organizing human activity – is not integrated into a practical application, when the additional elements are considered , however the additional elements are simply utilized as tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are described at a high level of generality, see at least as-filed spec. page 5 of 21 line 25-page 6 line 29; page 13 of 21 line 14-page 15 of 21 line 22. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering content to raise brand awareness without irritating user by associating a time parameter with displaying of ads, see at least as-filed spec. page 1 of 21 line 25- page 2 of 21 line 24; page 5 of 21 lines 3-18; page 15 of 21 line 24-page 16 of 21 line 25, not a technical one. The abstract idea is intended to be carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See MPEP 2106.05(h) concerning generally linking use of a judicial exception to a particular technological environment or field of use, including a discussion of the exemplars provided herein, which are based on Bilski, 561 U.S. at 612, and Flook, 437 U.S. at 588-90. Thus, the mere application of an abstract method of organizing human activity in a particular field is not sufficient to integrate the judicial exception into a practical application.
	Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to integrate the abstract idea (prong one), into a practical solution (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element applies or 
	Next under Step 2B, per MPEP 2106.05, as it applies to claims 18-20, the Examiner evaluated whether foregoing additional elements as note above and/or in the OA, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The Examiner once again respectfully finds the Appellant's arguments erroneous as the arguments do not clearly identify the additional elements, which is what's evaluated under step 2B. As set forth in the OA, in the instant application the additional elements are generic and described at a high level of generality (Id. or note step 2A prong two). As such, the abstract idea executed using the additional elements as tools is intended to be merely carried out in a technical environment such as digital and network based environments, however claims fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Thus, the Appellant's argument based on definition of "abstract" and what appears to be arguments based on additional elements such as the claims are being performed by one or more machines such as a server on a global network e.g. Internet and arguing that "This digital machine and its peripheral are programmed with a specific functionality to accomplish a specific purpose of online advertising; and thus is in a statutory category within the 35 USC §101 subject matter categories.", simply alleging that step 2B is not even applicable, even if it was applicable the claims do incorporate "significantly more" elements, and that the claims are rooted in computer technology are unpersuasive because as explained in the office action and above, the 

Therefore the examiner respectfully requests that 35 U.S.C. 101 rejection be affirmed. 

Examiner's response to "2": The Appellant’s particularly arguments are set forth on pages 42-50. The Appellant particularly argues the following limitations:
	"the first logic in the server programs the advertisement image in the digital content for the ad image to be a first display seen by a receiver client when the digital content is received from the server on the global network and viewed on the client and the first logic further programs the ad image to be automatically removed from the first display after a time threshold, thus enables the digital content to be viewed;"

	the second logic in the server programs in the ad image the time threshold, from limits of a minimum time threshold and a maximum time threshold, wherein the minimum time threshold is equal to or greater than 0.7 second for cognitive perception of the displayed ad image, and the maximum time threshold is equal to or less than 3.5 seconds for avoidance of viewer irritability, and the viewing of the image cannot be bypassed until the expiry of the time threshold, enabling in the client the display of the ad image within the time thresholds of the minimum time and the maximum time and thereby the system generating customer goodwill for the brand to a viewer and delivering value to a brand advertiser."

"Because combination of Dugonjic, Braun and Wu are directed to teaching instead, an entirely different subject matter wherein specifically, the cited prior art of Dugojnic does not teach the claim 1 elements 1 c and 1 d."

	The Appellant then cites teachings of Braun and presents another argument as follows:

	"Hence, Braun et al may teach "video ad policy parameters" including policy parameter of "ad duration" among other Braun policy parameters. 

	To a person having ordinary skill in the art, mere use of a generic Braun policy parameter of "ad duration" does not make obvious claim 1, as Braun does not teach or fairly suggest limitations of claim 1 element d, identifying specific minimum and maximum time thresholds.

	Examiner cites tertiary art of Wu et al, where Examiner interprets Wu teaching digital information display element 1 d, and cites Wu Paragraph [0090]."

	The Appellant then cites teachings of Wu and presents additional arguments as follows:



	Wu is directed to showing members of audience in a theatre like setting, projected on a theatre screen, digital content that may be interspersed with display of advertisement and using cameras mounted in the theatre to view and scan audience demeanor to see if they liked a particular display and then changing the  display based on theatre patron reaction.

	For a prior art to be Analogous Art, the prior art is in the same field of endeavor as the invention and if not in the same field of endeavor then it has to be reasonably pertinent to a reasonable inventor.

	Wu fails the analogous art test for both of these prongs as showing digital content interspersed with ads in a theatre on a theatre screen and using theatre mounted camera to study and analyze theatre patron reaction to the digital content, whether they are bored or not, is not in the same field of endeavor as is the claimed subject matter as using a client in a client server system on a global computer network.

	Further Wu is also not reasonably pertinent to a reasonable inventor as Wu relies on using viewer/audience reaction of them being bored or not by watching specific digital content on a theatre screen.

	Hence, Wu et al may teach "the attraction mode, aiming at attracting the viewer's attention and providing key message up front." but does not teach or suggest claim 1 element 1d."
	
	And, the Appellant concludes the arguments on pages 48-49 by reiterating that the Examiner's interpretation is unreasonable as the claims are improperly or unreasonably interpreted, i.e. inconsistent with the as-filed specification; and claimed subject would not be obvious based on the relied upon combination of Dugonjic, Braun, and Wu as these references may have knowledge of human interfaces, but don't consider human cognition factor, i.e. the time range.
	The Examiner addresses the above arguments as set forth under "GROUND #2" as follows:
	The Examiner respectfully disagrees that the relied upon combination (i) "teaches away from the claimed subject matter under the doctrine of "teaching Away" without even a 
	The Examiner notes that although the Appellant argues that claim 1 elements 1c and 1d are not taught in the Appeal Brief, based on the noted claim recitation in the Appeal Brief, the Appellant has actually argued the following limitations and the Examiner has reproduced the rejection in its entirety for the readers convenience of the particularly argued claim limitations as follows:
"(d) the first logic further programs configured for the advertisement image to be automatically removed from the first display after a time threshold, thus enables the digital content to be viewed (see Fig. 5; Fig. 6A; [0032] note "where . . . how many seconds the advertisement should appear, and how many seconds it should take to fade out, may then be set (85004) by the fadeout script 602"; [0028]-[0029]; [0057]);
(e) the logic comprises a second logic that configures in the advertisement image the time threshold, from limits of a minimum time threshold and a maximum time threshold (see Figs. 5 note "S5004" "S5010" "S5012", Fig. 9, and their associated disclosure; [0007]; [0029]; [0032] note "where . . . how many seconds the advertisement should appear, and how many seconds it should take to fade out, may then be set (85004) by the fadeout script 602"; [0056]), [...] for avoidance of viewer irritability (see [0029] note "advertising content 3 08 may fade away automatically, the user may not be forced to take any action to hide it, thus, further minimizing user irritation.");
S5004" "S5010" "S5012", Fig. 9, and their associated disclosure; [0007]; [0029] note "advertising content 3 08 may fade away automatically, the user may not be forced to take any action to hide it, thus, further minimizing user irritation."; [0032] note "where . . . how many seconds the advertisement should appear, and how many seconds it should take to fade out, may then be set (85004) by the fadeout script 602"; [0056]).
(e*) Dugonjic suggests setting a minimum and maximum time duration which is contemplated to be in seconds, see at least Dugonjic Fig. 9 and its associated disclosure, nevertheless in view of compact prosecution the Examiner expressly on Wu to more expressly teach, i.e. Dugonjic expressly does not teach [...] wherein the minimum time threshold is equal to or greater than 0.7 second for cognitive perception of the displayed ad image, and the maximum time threshold is equal to or less than 3.5 seconds [...]. Wu teaches [...] wherein the minimum time threshold is equal to or greater than 0.7 second for cognitive perception of the displayed ad image, and the maximum time threshold is equal to or less than 3.5 seconds [...] (see [0090] disclosing "Adjusting the advertising media may take many forms. For example, a slide show may be projected on the display until a viewer faces the display. Then the advertising projected is changed to a short (e.g. 2-3 seconds) motion picture sequence from beginning to end, which is called the attraction mode, aiming at attracting the viewer's attention and providing key message up front" - the Examiner has relied on Wu to more expressly teach similar time range).
	Therefore it would be obvious to a person having ordinary skill in the art before the invention was filed to modify Dugonjic's disclosure regarding displaying ad for a certain time Motivation to modify would be to ensure user is attentive to a short ad presentation, see Wu [0090], and/or to reduce show short ads that fade away based on temporal or time range to minimize user irritation, see at least Dugonjic [0029]. Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results."
	Firstly, the Examiner notes the board decision and defers to the Patent Board Decision - Examiner Affirmed of record October 21, 2019 as it pertains to arguments by the Appellant which are directed to the board decision.
	Secondly, as readily apparent from the rejection above the Examiner has properly applied the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966).
	Dugonjic considers setting time limitation with respect to showing an ad content within another content to briefly obscure (by using opaque and fade away techniques) underlying content through showing of ad content, see at least Figs. 5 note "S5002" "S5004" "S 5012"; [0029]; [0053]; [0057]. 
	Next, although Dugonjic already discloses setting min. and max. time limits with respect to ad content (once again note Fig. 5 "S5004" note "Set the advertisement, advertisement campaign, how many seconds the advertisement should appear, and how many seconds it should take to fadeout ("ad characteristics")"), in the rejection as updated in view of filed claim amendments Wu has been relied on to more expressly teach a similar time range solely in view of compact prosecution. 
	Also, although Dugonjic already discloses that an ad content to occlude, via use of opaque and fading techniques, to hide or prevent display of underlying content for a set period of time, Braun has been relied upon to more expressly teach that it is old and well-known in the art to prevent skipping or closure of ad, see at least Braun [0008] and [0028]. 
	Thirdly, contrary to assertions, Wu reference is indeed analogous to the claimed invention as it is in the same field of endeavor as the Appellant, namely displaying ads, which is further apparent from for instance at least note Wu paragraphs, 
[0001] note "Electronic media system are used in advertising to present advertising media to the an audience. An electronic media system comprises an electronic display that can be controlled by a computer. In its most simple form the computing device might be a DVD player that generates a digital video signal. The computer may be located with the display, or control may be provided remotely over a computer network."; 
and 
[0090] note "Adjusting the advertising media may take many forms. For example, a slide show may be projected on the display until a viewer faces the display. Then the advertising projected is changed to a short (e.g. 2-3 seconds) motion picture sequence from beginning to end, which is called the attraction mode, aiming at attracting the viewer's attention and providing key message up front. If the viewer continues to face the display during the attraction mode, the system assumes that the viewer is interested in the message and will provide detailed information, which is called the education mode, usually with longer (e.g. 10-30 
Fourthly, the combination clearly teaches the claimed subject matter in its entirety. The references are in the same field of endeavor as the Appellant's invention, namely displaying ads, and there is clearly some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify or combine prior art reference teachings to arrive at the claimed invention as readily apparent from the rejection above.
	Lastly, thus, it appears the Applicant is ignoring the fact that the rejection points to express motivation present in one or more references. Further, hindsight argument is unpersuasive because express motivation in the reference is not a requirement for obviousness, see MPEP 2143 note "The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art." rather there needs to be "some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention", but in any case there is 
	Also, regarding hindsight and/or teaching away arguments they are unpersuasive because see sub-section X. A. Impermissible Hindsight note "Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, once again, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness." Thus, since the Examiner has taken into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, the Examiner's and the Board's affirmance of the reconstruction is indeed proper. Regarding, combination teaches away, it appears the Appellant has somehow tried to establish that by attacking references individually, however "one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 
	Also, once again, to establish obviousness under teaching, suggestion, or motivation rationale, which is only of the many KSR rationales that can be utilized and the Examiner is not limited to only one such rationales (see MPEP 2143 note "I. EXEMPLARY RATIONALES"), here, the Examiner has established obviousness based on an express motivation as to why one with ordinary skill in the art make the combination, i.e. see MPEP  2143 and note "The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." See MPEP § 2141, subsection III. Office personnel should continue to provide a reasoned explanation for every obviousness rejection." - which, once again, the Examiner has established obviousness based on an express motivation as to why 
	In conclusion, proper obviousness rejection has been applied throughout prosecution of this application. And, the combination of references not only teach each and every element, but it would also clearly be obvious to a PHOSITA to combine the references as explained in the rejection. Therefore, the Applicant's argument are unpersuasive and the Examiner respectfully maintains the rejection.
Therefore the examiner respectfully requests that 35 U.S.C. 103 rejection be affirmed. 
Examiner's response to "3": As per the Examiner, the Appellant has neither presented any supposed errors with the rejection nor presented any arguments with any particularity. Accordingly, the Examiner maintains that the rejection of claims 3, 4, and 5 is proper as set forth in the office action.

Therefore the examiner respectfully requests that 35 USC 103 rejection be affirmed. 
Examiner's response to "4": As per the Examiner, the Appellant has neither presented any supposed errors with the rejection nor presented any arguments with any particularity. Accordingly, the Examiner maintains that the rejection of claims 8 and 19 is proper as set forth in the office action.
Therefore the examiner respectfully requests that 35 USC 103 rejection be affirmed. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Dipen Patel
/D. P./


Conferees:	

/CANDICE D WILSON/            RQAS, OPQA                                                                                                                                                                                            
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688 
                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.